

117 HR 5062 IH: Americans not Aliens Act
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5062IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Gosar (for himself, Mr. Babin, Mr. Rosendale, Mr. Duncan, Mr. Gaetz, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit employment authorization for aliens with final orders of removal, and for other purposes.1.Short titleThis Act may be cited as the Americans not Aliens Act.2.Prohibiting employment authorization for certain aliensSection 241(a)(7) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(7)) is amended by striking unless the Attorney General and all that follows through to the public interest.